美国司法部民权司
与移民相关不公平就业常规特别顾问办公室

关于姓名/社会安全号码不吻合的常问问题
1. 我为什么会收到社会安全局 (SSA) 有关信息不吻合的信件？
如果雇主提供给 SSA 的员工信息与 SSA 记录的员工信息不同的话，SSA 会发出信息不吻合信件。 一
些常见的 SSA 信息不吻合的原因是：拼写错误、姓名更改、雇主在输入资料时出错或者误用社会安全
号码。 仅凭一份信息不吻合信件是不能将之视为关于雇员的美国公民身份、移民身份或者在美国工作
合法性的声明。
2. 我收到了来自 SSA 的信息不吻合信件——我该怎么办？
如果你有工作许可但是却收到了来自 SSA 的信息不吻合信件，你应当对比一下信件中和你社会安全卡
上的信息。
 如果信件里面的信息同社会安全卡上的信息不吻合，请在填好信件里面的表格后，尽快地邮寄给 SSA。
 如果信件里面所有的信息同社会安全卡上面的信息都吻合，请尽快到当地的社会安全局了解出现信息
不吻合的原因。
3. 所有信息不吻合信件都来自 SSA 吗？
不是。信息不吻合信件可能来自其它政府机构或私营企业，例如：医疗保险公司和进行背景调查的公司。
4. 我的雇主收到了不是来自于 SSA 的信息不吻合信件——我该怎么办？
如果你有工作许可，但是你的雇主收到了来自其它机构或者公司（例如：医疗保险公司）的信息不吻合
通知，你应该向雇主要求一份此信息不吻合通知的副本并且：
 联系该机构/公司查问他们是否正确的将你的信息提交至 SSA。
 如果该机构/公司提交的信息正确，请到当地的社会安全局，了解其出现信息不吻合的原因。
5. 如果我收到了信息不吻合通知，此时我有什么权利？
你的雇主不得仅仅基于信息不吻合而对你采取任何行动（例如：解雇、停职或降职，或者扣减工资、工
作时间或培训）。 你的雇主也不得基于一份信息不吻合通知而要求你提交更多文件或要求你填写一份
新的 I-9 表格。 如果你的雇主有任何上述行为，你应该联系我们办公室，请拨打免费热线：1-800-2557688。
6. 雇主除了提供给我我的信息不吻合资讯外，还应当提供什么给我？
如果你有工作许可，但是出现了信息不吻合问题，你的雇主应该为你提供：
 一段合理的时间来处理该信息不吻合问题。
 在面对信息不吻合问题时获得平等对待，不管你的公民身份情形或者你是何种民族血统。
 你在处理该信息不吻合问题时，能够继续工作。
 关于你是否已解决该信息不吻合事宜，定期地跟你的雇主讨论。
7. 我可以从哪里获取更多关于信息不吻合的信息。
点击链接 http://ssa-custhelp.ssa.gov/app/answers/detail/a_id/1127 和 http://ssacusthelp.ssa.gov/app/answers/detail/ a_id/2199/kw/2199，可以找到社会安全局关于 SSA 信息不吻合信件
常见问题的答案。关于如何回应信息不吻合信件或相似通知的问题和协助，可以拨打我们办公室的免费热
线电话，电话号码为：1-800-255-7688，或者访问网站
http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf。
与移民相关不公平就业常规特别顾问办公室
免费员工热线： 1-800-255-7688（周一至周五，美国东部时间上午九点至下午五点）可提供口译协助
http://www.justice.gov/crt/about/osc/
Simplified Chinese

美国司法部民权司
与移民相关不公平就业常规特别顾问办公室

关于雇员名字和社会安全号码 (SSN)“信息不吻合”的信息
须知：
 姓名/社会安全号码 (SSN) 信息不吻合通知可以来自于社会安全局 (SSA)、其它政府机构或者私
营公司。
 如果你或你的雇主收到来自 SSA 的信息不吻合信件，该信件会说明你该怎么办。
 如果你或你的雇主收到一份来自其它政府机构或私营公司的信息不吻合通知，你应该检查该机
构或公司提供给 SSA 的信息。 如果该信息正确，联系 SSA 查看为何会出现信息不吻合。
 姓名/SSN 信息不吻合可能由错误的或是陈旧的信息所导致的。
 在成为美国公民之后或是因结婚、离婚或者其它任何原因改变名字之后，你有责任尽快地更新
你提供给 SSA 的信息。
 你的雇主可能会询问你已采取了何种措施来试图解决信息不吻合的问题。
你应该要求你的雇主：
 提供书面资料来解释该信息不吻合事宜。
 检查你的雇主和 SSN 是否正确记录了你的名字。
 在解决你的信息不吻合问题时可以继续工作。
 提供足够的时间收集文件和解决你的信息不吻合问题。
 在解决信息不吻合问题时，不管你是否有公民身份或是何种民族血统，一样获得和其它雇员同
等的对待。
拨打 OSC 的热线电话 (1-800-255-7688)，如果你的雇主有以下行为：
 在给你提供一段合理的时间更正不吻合信息之前，仅仅因为信息不吻合通知，而要求你填写一
份新的 I-9 表格。
 仅仅以基于信息不吻合问题而停止你的工作或者扣减你的工资/工作时间。
 不提供给你一段合理的时间来解决该信息不吻合问题。
 基于雇员的民族血统和公民身份而采用不同的信息不吻合问题处理方式。
 因为信息不吻合问题而要求你提出一份 SSA 文件或者任何其它政府文件。

与移民相关不公平就业常规特别顾问办公室
免费员工热线： 1-800-255-7688（周一至周五，美国东部时间上午九点至下午五点）可提供口译协助
http://www.justice.gov/crt/about/osc/
Simplified Chinese

